Allianz Life Insurance Company of New York Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com VIA EDGAR October 29, 2012 Re: Allianz Life Insurance Company of New York Allianz Life of NY Variable Account C Registration Statement Nos. 333-143195 and 811-05716 Pursuant to Securities Act Rule 497(j), I hereby certify that the Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) does not differ from that contained in the most recent Post-effective Amendment, which Amendment has been filed electronically. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the following address and phone number: Allianz Life, 5701 Golden Hills Drive, Minneapolis, MN 55416. Telephone: (763)765-2913. Sincerely, Allianz Life Insurance Company of New York By: /s/ Stewart D. Gregg Stewart D. Gregg
